                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                      NO. 5:11-CR-42-H-1


    UNITED STATES OF AMERICA
                                                               MOTION TO WITHDRAW AS
        v.                                                       COUNSEL OF RECORD

  JOSE MANUEL HERNANDEZ-ITURRALDE


        COMES NOW the Office of the Federal Public Defender and hereby respectfully moves

this Court for an Order allowing said attorney to withdraw as counsel of record for Jose Manuel

Hernandez-Iturralde. Undersigned counsel was appointed as counsel of record on a limited basis

pursuant to Standing Order 19-SO-3. After a thorough review of Mr. Hernandez-Iturralde’s case

file for First Step Act issues, including contemporaneous notice to the defendant of undersigned’s

analysis and conclusions, the undersigned does not intend to present any motions before the Court.

        WHEREFORE, the Office of the Federal Public Defender respectfully moves this Court

for an Order allowing said attorney to withdraw as counsel of record for Jose Manuel Hernandez-

Iturralde.

        Respectfully requested this 19th day of March, 2020.

                                                    G. ALAN DUBOIS
                                                    Federal Public Defender

                                                    /s/ Laura S. Wasco
                                                    LAURA S. WASCO
                                                    Attorney for Defendant
                                                    Office of the Federal Public Defender
                                                    150 Fayetteville Street, Suite 450
                                                    Raleigh, North Carolina 27601
                                                    Telephone: 919-856-4236
                                                    Fax: 919-856-4477
                                                    E-mail: Laura_Wasco@fd.org
                                                    N.C. State Bar No. 34885
                                                    LR 57.1 Counsel
                                                    Appointed

             Case 5:11-cr-00042-H Document 204 Filed 03/19/20 Page 1 of 2
                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing was served upon:

ROBIN PENDERGRAFT
Assistant United States Attorney
150 Fayetteville Street, Suite 2100
Raleigh, North Carolina 27601
USANCE-FIRSTSTEPACT2018@USDOJ.GOV

by electronically filing the foregoing with the Clerk of Court on March 19, 2020, using the
CM/ECF system which will send notification of such filing to the above and/or by email; and

JOSE MANUEL HERNANDEZ-ITURRALDE
REG # 55223-056
REEVES I & II
CORRECTIONAL INSTITUTION
P.O. BOX 1560
PECOS, TX 79772

by depositing a copy of the foregoing in the U.S. mail.

       This the 19th day of March, 2020.

                                                    /s/ Laura S. Wasco
                                                    LAURA S. WASCO
                                                    Attorney for Defendant
                                                    Office of the Federal Public Defender
                                                    150 Fayetteville Street, Suite 450
                                                    Raleigh, North Carolina 27601
                                                    Telephone: 919-856-4236
                                                    Fax: 919-856-4477
                                                    E-mail: Laura_Wasco@fd.org
                                                    N.C. State Bar No. 34885
                                                    LR 57.1 Counsel
                                                    Appointed




                                                2

          Case 5:11-cr-00042-H Document 204 Filed 03/19/20 Page 2 of 2
